McCLELLAN, J.
This appeal must he dismissed, for want of jurisdiction in this court to entertain it. There is no final judgment, determining the rights of the parties litigant to this claim suit, thereby finally concluding nothing as respects the merits of the contest. Unless otherwise provided by statute, the aggrieved party’s remedy is by mandamus. — Davis v. McColloch, 391 Ala. 520, 67 South. 7001. There is no statute, of which we are aware, authorizing appeals of the character here sought to be taken.
The appeal is therefore dismissed, the appellant having merely mistaken his remedy.
Appeal dismissed.
Anderson, C. J., and Sayre and Gardner, JJ., concur.